DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the claims discloses "wherein the at least .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the at least one filter criterion matches the respective associated recorded criterion of the action at least one action of the respective filtered records of transactions,” and it is unclear how at least one action of the respective filtered records of transactions actually ties in with the claim.  Therefore, claim 1 is rejected for clearly and distinctly defining how this limitation ties into the claim.
Claim 1 recites the limitation "the range of zero" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the respective associated recorded" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the previous steps" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the at least one related action" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the group comprising" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the group, comprising" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  filtering the records of transactions from the transaction log.  Claim 1 discloses in order for subsequent steps to be performed based upon these filtered records.
Claims 2-8 are also rejected for failing to cure the deficiencies of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims disclose computer instructions stored on a computer readable storage medium and a computer program product comprising a computer readable hardware storage device having computer readable program code.  As described in the applicant’s specification [0029] does not expressly and unambiguously limit that medium and hardware device to solely non-transitory forms via a definition or similar limiting language such that the claimed medium encompasses transitory signals. The claims therefore fail to definitely and clearly recite a medium that is non-transitory.  

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claim recites a method and is therefore a statutory category of invention.
At step 2A, prong one, the claim(s) recite(s): 
determining records of transactions from the transaction log to be filtered in accordance with the at least one filter criterion; wherein the at least one filter criterion matches the respective associated recorded criterion of the action at least one action of the respective filtered records of transactions; 
determining a test verdict based on the filtered records of transactions.

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally but for the recitation of generic computer components. That is, other than reciting “a computer readable storage medium,” nothing in the claim element precludes the step from being performed mentally/with pen and paper. For example, a user who receives a transaction log and filter criterion can determine records of transactions from the transaction log to be filtered in accordance with the at least one filter criterion as well as determine a test verdict based on filtered records of transactions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites a mental process.
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claim recites the additional element of “a computer readable storage medium.” This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using of “a computer readable storage medium” amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
The additional claim elements are:
providing the transaction log and at least one filter criterion; 
providing the filtered records of transactions, the test verdict and/or related data as output.

The limitation “providing the transaction log…” is mere data gathering, is insignificant extra-solution (pre-solution) activity and is well-understood, routine, and conventional activity.  The limitation “providing the filtered records…” is mere data output, is insignificant extra-solution (post- solution) activity, and is well-understood, routine, and conventional activity.  
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional (WURC) functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as WURC: i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); insignificant extra-solution data output and Selecting a particular data source or type of data to be manipulated: iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  See MPEP 2106.05(d) and 2106.05(g).  Thus, the claim is not patent eligible.

Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, the claims recite a method and is therefore statutory category of invention.
At step 2A, prong one, the claim(s) recite(s):
perform the at least one related action to be tested; 
performing at least one action;
wherein the at least one action is selected from the group, comprising: initiating at least one further measure depending on the message.

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally but for the recitation of generic computer components. That is, other than reciting “a computer readable storage medium,” nothing in the claim element precludes the step from being performed mentally/with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite a mental process.
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claims recite the additional elements of “a data processor,” “a computing unit,” “a computer program product,” “a computer readable hardware storage device,” “a processor,” “a computer system,” “a memory,” “a computer,” and “a computer readable storage medium” for performing the steps. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using of “a data processor,” “a computing unit,” “a computer program product,” “a computer readable hardware storage device,” “a processor,” “a computer system,” “a memory,” “a computer,” and “a computer readable storage medium” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
The additional claim elements are:

initiating a test in accordance with a specified criterion; 
writing the executed at least one action with respective criteria in form of records of transactions into the transaction log; 
providing the transaction log; 
wherein the at least on action is an action selected from the group comprising a primary action and a secondary action, preferably at least one primary action and associated at least one secondary action;
wherein the computer readable storage medium is a database or other storage unit;
wherein the at least one action is selected from the group, comprising: 
outputting the filtered records of transactions, the test verdict, related transaction log data and/or message in accordance with the test verdict; 
storing the filtered records of transactions, the test verdict, related transaction log data and/or message in accordance with the test verdict; 
displaying the filtered records of transactions, the test verdict, related transaction log data and/or message in accordance with the test verdict; 
transmitting the filtered records of transactions, the test verdict, related transaction log data and/or message in accordance with the test verdict.

The “initiating a test in accordance with a specified criterion,” “writing the executed…,” “providing the transaction log,” “wherein the at least one action…storing the filtered records…,” and “wherein the at least one action…transmitting the filtered records…” limitations are insignificant extra-solution activity and are well-understood, routine, and conventional activities.  The “wherein the at least one action…outputting the filtered records” and “wherein the at least one action…displaying the filtered records” are mere data output, insignificant extra-solution activity and are well-understood, routine, and conventional activities.  The “wherein the at least on action is an action…one secondary action” and “wherein the computer readable storage medium…” are nominal or tangential addition to the claims, and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea; and considered individually and as part of the claim as a whole, these elements do not add significantly more than the abstract idea itself. Thus, the claims are not patent eligible.
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional (WURC) functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as WURC: i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; insignificant extra-solution data output and Mere Data Gathering: ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); and Selecting a particular data source or type of data to be manipulated: iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  See MPEP 2106.05(d) and 2106.05(g).  Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S. Patent No. 8,806,550) in view of Liao et al. (U.S. Patent Application Publication No. 2021/0097199; hereinafter Liao).

Regarding claim 1, Chan discloses a computer-implemented method for analyzing a transaction log, wherein the transaction log comprises records of transactions in the range of zero to a plurality of records of transactions, wherein each record of transaction comprises at least one action executed during a test and at least one associated recorded criterion, comprising the steps {Abstract, Col. 7, Lines 53-59; a plurality of log entries containing events (e.g., such as transaction log with records and actions); claim 13: computer readable medium}, but fails to explicitly disclose a transaction log, stored in a computer readable storage medium: 
a. providing the transaction log and at least one filter criterion {Abstract, Col. 7, Lines 53-59: a log of events is provided with filtering rules}; 
b. determining records of transactions from the transaction log to be filtered in accordance with the at least one filter criterion; wherein the at least one filter criterion matches the respective associated recorded criterion of the action at least one action of the respective filtered records of transactions {Col. 10, Lines 51-62: determines which log entries to filter based on the rules and an action to take based upon a matching condition of entries within the log}; 
c. determining a test verdict based on the filtered records of transactions {Col. 10, Line 62 – Col. 11, Line 8: determines an action/outcome (e.g., such as a test verdict) based on the filtered log entries}; and 
d. providing the filtered records of transactions, the test verdict and/or related data as output {Col. 11, Line 8-13: displays a message with info extracted from the filtered log entries}.  

However, Liao discloses a transaction log, stored in a computer readable storage medium {¶¶ [0037], [0116], [00121], [0122] log records for accessing computer-accessible media for storage}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Chan and Liao before him/her, to modify the teachings of Chan with the teachings of Liao.  The motivation for doing so would combine the logs of Chan with the log record of Liao to provide database and storage services to allow clients to store vast amounts of data using fast high-availability configurations as disclosed by Liao [0002]-[0004].

Regarding claim 2, the combination of Chan and Liao discloses the computer-implemented method according to claim 1, wherein the method further comprises the previous steps for recording and providing the transaction log as input for step a.: 
- initiating a test in accordance with a specified criterion, by a data processor {Chan: Col. 7, Line 53 – Col. 8, Line 5: perform a test}; 
- executing a plurality of computer instructions stored on a computer readable storage medium to perform the at least one related action to be tested, by the data processor {Chan: Col. 7, Line 53 – Col. 8, Line 5, claim 13: perform an action; Liao: ¶¶ [0037], [0116], [00121], [0122] };  
- writing the executed at least one action with respective criteria in form of records of transactions into the transaction log, by the data processor {Chan: Col. 7, Lines 21 - 39: saves the events as entries in a log}; and 
- providing the transaction log, by the data processor {Chan: Col. 7, Lines 21 – 39; Col. 12, Line 64 – Col. 13, Line 15: log entries provided for display}.  

Regarding claim 3, the combination of Chan and Liao discloses the computer-implemented method according to claim 1, wherein the at least on action is an action selected from the group comprising a primary action and a secondary action, preferably at least one primary action and associated at least one secondary action {Chan: Col. 12, Lines 32-60: first and second scenarios (e.g., such as a primary action and a secondary action}.  

Regarding claim 4, the combination of Chan and Liao discloses the computer-implemented method according to claim 1, wherein the computer readable storage medium is a database or other storage unit {Chan: Claim 13; Liao: ¶¶ [0116], [00121], [0122]}. 

Regarding claim 5, the combination of Chan and Liao discloses the computer-implemented method according to claim 1, wherein the method further comprises the step of performing at least one action {Chan: Abstract, Col. 13, Lines 22-35: an action is performed}.  

Regarding claim 6, the combination of Chan and Liao discloses the computer-implemented method according to claim 5, wherein the at least one action is selected from the group, comprising: 
- outputting the filtered records of transactions, the test verdict, related trans- action log data and/or message in accordance with the test verdict {Chan: Col. 11, Line 8-13}; 
- storing the filtered records of transactions, the test verdict, related transaction log data and/or message in accordance with the test verdict {Chan: Col. 7, Lines 21 - 39};
- displaying the filtered records of transactions, the test verdict, related trans- action log data and/or message in accordance with the test verdict {Chan: Col. 11, Line 8-13}; 
- transmitting the filtered records of transactions, the test verdict, related transaction log data and/or message in accordance with the test verdict to a computing unit; 
- initiating at least one further measure depending on the message.  

Regarding claim 7, the combination of Chan and Liao discloses a computing unit for performing the method steps according to claim 1 {Chan: Col. 6, Line 62 – Col. 7, Line 14}.  

Regarding claim 8, the combination of Chan and Liao discloses a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method directly loadable into an internal memory of a computer, comprising software code portions for performing the steps according to claim 1 when the computer program product is running on a computer {Chan: Claim 13; Liao: ¶¶ [0116], [00121], [0122]}.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.
Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 2013/0111479): improving the performance of scheduled tasks via behavior analysis and dynamic optimization; 
Laurence (US 10,650,032): implementing server-side filtering at an object storage service, including optimization techniques for data filtering pipelines which may be implemented at such a service, as well as techniques for obfuscating potentially sensitive data within filtering-related log records which may be generated at such a service; 
Swaminathan (US 11,366,842): a service monitoring system (SMS) transforms machine data from a monitored information technology (IT) environment into meaningful key performance indicators (KPIs) that each represents some measure of a service implemented by the environment on an ongoing basis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166